Title: To James Madison from Bushrod Washington, 14 September 1819
From: Washington, Bushrod
To: Madison, James


Dear SirMt. Vernon Sept. 14. 1819
I recd a few days ago your favor of the 28 Augt. and in answer thereto, I beg to assure you that it will give me pleasure to furnish you with the letters you request, or such of them as can be found; for the papers sent to the Chief Justice, and which are still at Richmond, have been very extensively mutilated by rats and otherwise injured by damp as he not long since informed me.

I shall proceed in a few days on my Northern Circuit, and after my return, I will collect from the papers in my possession all such of the letters as I can find, which I will forward to you, or to any person in Washington you may appoint, as you may prefer. I am Dear Sir very sincerely & respectfully Yr faithful & ob. Sert.
Bush. Washington
I beg leave to offer my respects & best wishes to Mrs Madison.
